Citation Nr: 1439863	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-19 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case has since been transferred to the Los Angeles, California VARO.  

In October 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus, type II, which has manifested to a compensable degree.

2.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to Agent Orange.


CONCLUSION OF LAW

The veteran's diabetes mellitus, type II was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The claim of entitlement to service connection for diabetes mellitus, type 2, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II.  Service Connection 

The Veteran contends that he was exposed to herbicides during service and has diabetes mellitus, type 2, as a consequence.  For the reasons that follow, the Board finds that the Veteran was exposed to herbicides during service and his diabetes mellitus, type II has manifested to a compensable degree; thus service connection is warranted on a presumptive basis.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran argues that he was exposed to herbicides during service.  The Veteran's statements are directed at the presumption of exposure for veterans who set foot on the landmass of Vietnam or served in its inland waterways.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2013).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2013).

In October 2012, the Veteran testified at a Board hearing, where he stated that during service he was assigned to a Navy security group, NAVSECGRU.  He asserted that he was temporarily assigned to the task in Vietnam associated with his participation in NAVSECGRU.  He testified that for approximately 3 months between October and January 1972, he worked on a helicopter carrier which shuttled service members back and forth from land to shore.  He specifically stated that he was on land during these operations in Da Nang, Vietnam.

In support of his claim, the Veteran submitted a Standard Transfer Order issued in October 1972, which temporarily assigned the Veteran to an operation in connection with NAVSECGRU matters.  The Order states that the travel to and from points of entry in the Republic of Vietnam would be performed via most secure means available.

An article submitted by the Veteran from the Navy CT History website indicates that NAVSECGRU had 3 stations in Vietnam, one of which was in Da Nang.

The Board finds the Veteran's report of his trips to Vietnam during service to be credible, and the documentation of the Veteran's temporary assignment with NAVSECGRU to be probative in supporting the Veteran's contentions that he was on land in Vietnam during service. 

The Board concludes that the Veteran is entitled to the presumption of herbicide exposure as contemplated under 38 U.S.C. § 1116(f).  Diabetes mellitus, moreover, is a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e).  

Where a disease is associated with in-service herbicide exposure, as is the case here, service connection is warranted if the disease manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The second relevant inquiry here, then, is whether the Veteran's type II diabetes is or was at a compensable level under the relevant law at any time since service.  Id.  The Board concludes it is.

Type II diabetes is rated under Diagnostic Code 7913 where a 10 percent disability rating is assigned when the condition is manageable by restricted diet alone.  The Board observes that the evidence of record does not contain specific information with regard to the applicable rating criteria.  However, based on the private treatment records, which note that in April 2008, the Veteran's diabetes mellitus, type II, was uncontrolled and which recommended a class for glucometer teaching and a retinal examination, the Board will presume that the Veteran has a current diagnosis of diabetes mellitus, type II to a compensable degree.

In short, the Board finds that the record reflects that the Veteran had diabetes mellitus, type II that manifested to a compensable degree, and that he had verified service in Vietnam during the Vietnam Era.  Thus, the Veteran has satisfied the presumptive service connection criteria of 38 C.F.R. § 3.309(e) (effective August 31, 2010).  Therefore, resolving reasonable doubt in favor of the appellant, the Board finds that a grant of service connection for entitlement to service connection is warranted.






ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


